


Exhibit 10.01
EXECUTION VERSION










 
 
 
 
 



FIRST AMENDMENT
TO
364-DAY REVOLVING CREDIT AGREEMENT
dated as of
June 17, 2014
among


NUSTAR GP HOLDINGS, LLC,


RIVERWALK HOLDINGS, LLC,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


 
 
 
 
 





--------------------------------------------------------------------------------








FIRST Amendment to 364-DAY REVOLVING Credit Agreement


THIS First Amendment to 364-DAY REVOLVING Credit Agreement (this “Amendment”)
dated as of June 17, 2014, is among NUSTAR GP HOLDINGS, LLC, a Delaware limited
liability company (the “Borrower”); RIVERWALK HOLDINGS, LLC, a Delaware limited
liability company (the “Guarantor”); JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain 364-Day Revolving Credit Agreement dated as of June 28, 2013 (the
“Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to the Borrower.
B.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections and Articles in this Amendment
refer to Sections and Articles of the Credit Agreement.


Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.01.


(a)The definition of “Maturity Date” is hereby amended and restated in its
entirety to read as follows:
“Maturity Date” means June 27, 2015.
(b)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order as follows:


“Designated Persons” means a Person or entity: (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order, (b) named as a
“Specifically Designated National and Blocked Person” (“SDN”) on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list and (c) in which
an entity or Person on the SDN list has 50% or greater ownership interest or
that is otherwise controlled by an SDN.


“Executive Order” has the meaning set forth in the definition of Sanctions Laws
and Regulations.


“OFAC” has the meaning set forth in the definition of Sanctions Laws and
Regulations.




--------------------------------------------------------------------------------




“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Officer of
Foreign Assets Control (“OFAC”).


“SDN” has the meaning set forth in the definition of Designated Persons.


2.2    Amendments to Article III. Article III of the Credit Agreement is hereby
amended by adding thereto the following new Section 3.15:


Section 3.15. OFAC. Neither the Borrower nor the Guarantor, nor any of their
respective directors, officers, brokers or other agents acting or benefiting in
any capacity in connection with this Agreement, or any of their respective
parents, subsidiaries or affiliates is a Designated Person.


2.3    Amendments to Article V. Article V of the Credit Agreement is hereby
amended by adding thereto the following new Section 5.10:


Section 5.10. OFAC. (a)    Neither the Borrower nor the Guarantor, shall,
directly or indirectly, use the proceeds provided pursuant to this Agreement, or
lend, contribute, or otherwise make available such proceeds to any subsidiary,
joint venture partners or other Person or entity (i) to fund any activities or
business of or with any Designated Person, or in any country or territory, that
at the time of such funding is the subject of any sanctions under any Sanctions
Laws and Regulations or (ii) in any other manner that would result in a
violations of any Sanctions Laws and Regulations by any party to this Agreement.


(b)    None of the funds or assets of the Borrower or the Guarantor that are
used to pay any amount due pursuant to this Agreement shall constitute funds
obtained from transactions or with or relating to Designated Persons which are
the subject of sanctions under any Sanctions Laws and Regulations.


Section 3.    Global Amendments to Loan Documents. Each reference to “364-Day
Revolving Credit Agreement” wherever it appears in the Credit Agreement and each
other Loan Document is hereby amended to read “Revolving Credit Agreement”
(including on the cover page of the Credit Agreement, in any exhibits to the
Credit Agreement and the other Loan Documents and in any defined term in which
“364-Day Revolving Credit Agreement” appears).


Section 4.    Conditions Precedent. This Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02 of the Credit Agreement) (the “Effective Date”):


4.1    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Amendment on or
prior to the Effective Date.




--------------------------------------------------------------------------------






4.2    The Administrative Agent shall have received from each Lender and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this Amendment signed on behalf of such Persons.


4.3    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Amy Perry, in-house counsel of the Borrower, providing the opinions
substantially in the form set forth in Exhibit B to the Credit Agreement, and
each such opinion covering such other matters relating to the Borrower, the
Guarantor, this Amendment and the Credit Agreement, as amended by this
Amendment, or the transactions contemplated thereby as the Lenders shall
reasonably request. The Borrower hereby requests each such counsel to deliver
its applicable opinion to the Administrative Agent and the Lenders.


4.4    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
Guarantor, the authorization of this Amendment and the transactions contemplated
hereby, and any other legal matters relating to the Borrower, the Guarantor,
this Amendment and the Credit Agreement, as amended by the Amendment, or the
transactions contemplated thereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.


4.5    The Administrative Agent shall have received evidence satisfactory to it
of any necessary shareholder, corporate, limited liability company, and
partnership approvals as to authority, enforceability and compliance with law in
connection with the Amendment and the transactions contemplated hereby.


4.6    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


4.7    No Default shall have occurred and be continuing, after giving effect to
the terms of this Amendment.


Section 5.    Miscellaneous.


5.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment.


5.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and the Guarantor hereby: (a) acknowledges the terms of this Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby, after giving effect to the
amendments contained herein; (c) agrees that from and after the Effective Date
each reference to the Credit Agreement in the Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this Amendment; (d)
confirms that the existing security interests granted by it in favor of the
Administrative Agent and the Lenders pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement, as amended by this Amendment, as and to
the extent provided in the Loan Documents; and (e) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct, unless such
representations and warranties are stated to relate to a specific earlier date,
in which case, such representations and warranties shall continue to be true and
correct as of such earlier date and (ii) no Default has occurred and is
continuing.




--------------------------------------------------------------------------------






5.3    Loan Document. This Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.


5.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or email transmission shall
be effective as delivery of a manually executed counterpart hereof.


5.5    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.


5.6    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
    


[SIGNATURES BEGIN NEXT PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


NUSTAR GP HOLDINGS, LLC, as Borrower




By    /s/ Thomas R. Shoaf
Thomas R. Shoaf
Executive Vice President and Chief Financial
Officer




RIVERWALK HOLDINGS, LLC, as Guarantor




By    /s/ Thomas R. Shoaf
Thomas R. Shoaf
Executive Vice President and Chief Financial
Officer






































































Signature Page to First Amendment to
364-Day Revolving Credit Agreement




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and
as Administrative Agent and Issuing Bank


    
By
/s/ Muhammad Hasan
Name:
Muhammad Hasan
Title:
Vice President



































































































Signature Page to First Amendment to
364-Day Revolving Credit Agreement




--------------------------------------------------------------------------------






SUNTRUST BANK, individually and as Syndication Agent






    
By
/s/ Shannon Juhan
Name:
Shannon Juhan
Title:
Vice President































































































Signature Page to First Amendment to
364-Day Revolving Credit Agreement




--------------------------------------------------------------------------------






CITIBANK, N.A.






    
By
/s/ Eamon Baqui
Name:
Eamon Baqui
Title:
Vice President































































































Signature Page to First Amendment to
364-Day Revolving Credit Agreement




--------------------------------------------------------------------------------






MIZUHO CORPORATE BANK LTD.






    
By
/s/ Leon Mo
Name:
Leon Mo
Title:
Authorized Signatory































































































Signature Page to First Amendment to
364-Day Revolving Credit Agreement




--------------------------------------------------------------------------------






FROST BANK






    
By
/s/ Sarah Cernosek
Name:
Sarah Cernosek
Title:
Vice President































































































Signature Page to First Amendment to
364-Day Revolving Credit Agreement


